NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on July 29, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on July 29, 2021, is acknowledged.  
Applicant’s remarks filed on July 29, 2021 in response to the non-final rejection mailed on April 2, 2021 have been fully considered.

Claim Objections
The objection to claim 16 in the recitation of “SEQ ID No: 10” is withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 16-18 under 35 U.S.C. 112(b) as being indefinite in the recitation of “in an industrial setting” is withdrawn in view of the applicant’s instant amendment to the claims, particularly to delete the phrase “in an industrial setting” in claim 16. 

Claim Rejections - 35 USC § 112(a)

 
Claim Rejections - 35 USC § 101
The rejection of claims 16-18 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s instant amendment to the claims, particularly to add the product-by-process limitation of “wherein said protein…has been collected from a culture producing said protein”, which is indicative of the “hand of man” and distinguishes the claimed method over a naturally-occurring process. The term “collect” has the meaning of “to gather or exact” from sources (see Merriam-Webster Online Dictionary definition of “collect”, August 5, 2021, 1 page). In the context of the claims, the product-by-process limitation “collected from a culture producing said protein” has been interpreted as meaning that the protein is gathered from a culture medium, gathered from cultured cells, or gathered from both a culture medium and cultured cells. In view of this recitation, one of skill in the art would recognize that the protein cannot be in its natural milieu and thus the claimed method does not encompass a natural process. 

Examiner Comment
The applicant’s declaration under 37 CFR 1.132, filed on July 29, 2021 (hereafter “declaration”) has been fully considered. As written, the declaration appears to address 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656